Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-4, 6, and 9-14 have been examined in this application.  This communication is the first action on the merits.  The Information Disclosure Statement (IDS) filed on 10/23/20 has been acknowledged and considered by the Office.
	Election/Restrictions
3.	Applicant’s election without traverse of Species 4, claims 1-4, 6, 9-14 in the reply filed on 11/8/2022 is acknowledged.
4.	Claims 5 and 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/22.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 6, the term "approximately" renders the claim limitation indefinite. One having ordinary skill in the art cannot determine the metes and bounds of "substantially" in this context.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4, 6, 9-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over GB 129216 to Ray in view of US 3927803 to Weber.
As per claim 1, Ray discloses a probe comprising a hollow body having an exterior surface (Fig. 1-2), an interior surface, a nozzle end (see Figure A, below), a lead-in end (see Figure A, below) that engages a seal or opening (pg. 2, Ln. 31-36), and a plurality of flutes (j) on the exterior surface of the probe (Fig. 1-3).

    PNG
    media_image1.png
    489
    636
    media_image1.png
    Greyscale

Figure A: GB 129216, Figure 1 – annotated.
Ray does not disclose a flange molded to the probe body. Weber teaches a probe comprising: a body having a lead-in end and a nozzle end (Fig. 1-2);  and a flange (4) providing a stop against an exterior of a container (Col. 2, Ln. 66-68; Fig. 4), wherein the flange is molded in one piece with the body (Col. 4, Ln. 11-15). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to similarly provide a flange like taught by Weber between the probe inlet (f) and the nozzle end (see Figure A, above) to form a stop against an exterior of a barrel to which the probe of Ray is connected.
As per claim 2, Ray further discloses the plurality of flutes form protrusions and create a non-planar edge geometry at the lead-in end of the probe (Fig. 1-3).
As per claim 3, Ray further discloses the probe comprises from 4 to 20 flutes on the lead-in end of the probe (Fig. 1-3).
As per claim 4, Ray further discloses the plurality of flutes are symmetrically spaced on the exterior surface of the probe (Fig. 3).
As per claim 6, and as the examiner can understand the claim, Ray further discloses the plurality of flutes have approximately the same dimensions (Fig. 1-3).
As per claim 9, Ray further discloses the plurality of flutes run along no more than 50% of the length from the tip of the lead-in end to the flange (see Figure A, above).
As per claim 10, Ray further discloses a 90 degree junction (b) at the nozzle end (Fig. 1).
As per claim 12, the Ray-Weber combination previously set forth discloses the invention of claim 1 as previously stated above. That combination does not disclose a lock bead. Weber further teaches a lock bead (6) on at least a portion of the exterior surface of the probe and located on the lead-in end (Fig. 1-2), wherein the lock bead forms a thread for fastening into a wall of a container (Col. 3, Ln. 28). It would have been obvious for one of ordinary skill in the art at the time the application as effectively filed to further modify the Ray-Weber combination according to the aforementioned teachings from Weber to fasten the probe to a container wall. 
As per claim 13, Ray further discloses on the nozzle end a threaded portion (Fig. 1), configured to provide a secure fit to an attachment.
As per claim 14, Ray further discloses the non-planar edge geometry comprises rounded shapes (Fig. 2).
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over GB 129216 to Ray in view of US 3927803 to Weber in view of US 6364178 to Paczonay.
As per claim 11, the Ray-Weber combination discloses the claimed invention except for a check valve positioned on the interior surface of the probe. Paczonay teaches a fluid control and dispenser apparatus having a check valve (152) positioned on an interior surface of a probe (150) (Col. 8, Ln. 20-28; Fig. 23) and configured to reduce or eliminate leakage of a product from the probe when in use (Col. 8, Ln. 20-28). It would have been obvious for one of ordinary skill in the art at the time the application was effectively filed to modify the Ray-Weber combination according to the aforementioned teachings from Paczonay to provide a check valve in the probe in order to stop/prevent leakage.
Conclusion
10.	The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Gruby, whose telephone number is (571) 272-3415.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 5:00 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Paul Durand, can be reached at (571) 272-4459.  
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/R.A.G/Examiner, Art Unit 3754                                                                                                                                                                                                        


/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754